Order entered December 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01123-CV

                    IN THE INTEREST OF: A.B., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 13-197-X-305th

                                           ORDER
       The reporter’s record in this parental termination case is overdue. In October 2014, we

ordered Pamela Sumler, the Official Court Reporter for the 305th Judicial District Court, to file

the reporter’s record no later than November 3, 2014. After that date passed and no reporter’s

record was filed, we ordered Ms. Sumler to file the record by November 24, 2014. On that date,

the court reporter attempted to file an electronic document, but the document was not filed

because it did not include a master index. By postcard dated November 24, 2014, we notified

Ms. Sumler of this omission and directed her to file a corrected electronic document within three

days. To date, Ms. Sumler has not responded.

       Accordingly, we ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial

District Court, to file the reporter’s record within THREE DAYS. We expressly CAUTION

Ms. Sumler that failure to comply with this order or correspond with the Court regarding the
status of the reporter’s record may result in an order that she not sit as a court reporter until she

complies.


       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to the Honorable Cheryl Shannon, Presiding Judge of the 305th Judicial District

Court; Pamela Sumler; and all parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE